                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                   MARTINSBURG


JAMES B. SWEERIS

                Plaintiff,

v.                                                    CIVIL ACTION NO.: 3:19-CV-174
                                                      (GROH)

CARRINGTON MORTGAGE
SERVICES, LLC and DOES 1 TO 50,

                Defendants.


                 ORDER ADOPTING REPORT AND RECOMMENDATION

          Now before the Court is the Report and Recommendation (AR&R@) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R. Magistrate

Judge Trumble issued his R&R [ECF No. 5] on October 23, 2019. Therein, Magistrate

Judge Trumble recommends that this Court dismiss the Plaintiff’s complaint [ECF No. 1]

without prejudice and deny as moot his application to proceed in forma pauperis [ECF

No. 2].

          Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge=s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

(1985). Failure to file timely objections constitutes a waiver of de novo review and of a

plaintiff’s right to appeal this Court’s Order. 28.U.S.C..' 636(b)(1); Snyder v. Ridenour,
889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).

         Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The pro se Plaintiff accepted

service on October 25, 2019. ECF No. 6. To date, no objections have been filed.

Accordingly, this Court will review the R&R for clear error.

         Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

Trumble=s Report and Recommendation [ECF No. 5] should be, and is hereby,

ORDERED ADOPTED for the reasons more fully stated therein. The Court hereby

ORDERS that the Plaintiff’s complaint [ECF No. 1] be DISMISSED WITHOUT

PREJUDICE. The Plaintiff’s Motion for Leave to Proceed In Forma Pauperis [ECF No. 2]

is DENIED AS MOOT.

         The Court DIRECTS the Clerk to strike this case from the active docket and

transmit a copy of this Order to the pro se Plaintiff by certified mail, return receipt

requested.

         DATED: November 20, 2019




                                               2
